  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 1 of 29 PageID #: 1



                      UNITED STATES EASTERN DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI

ERIN KING, Individually and                       )
On Behalf of All Others Similarly Situated,       )
                                                  )
                               Plaintiff,         ) JURY TRIAL DEMANDED
                                                  )
vs.                                               )
                                                  )
NORDSTROM, INC.,                                  )
                                                  )
                               Defendant.         )

                                            PETITION

       Plaintiff Erin King (“Plaintiff”), by her attorneys, individually and on behalf of herself

and others similarly situated, alleges upon personal knowledge as to herself and her acts stated

herein and, as to all other matters, upon information and belief as follows:

                      SUMMARY AND PRELIMINARY STATEMENT

       1.      This is a class action brought by Plaintiff, individually and on behalf of all others

similarly situated (collectively referred to as “Class Members” or the “Class”), against

Nordstrom, Inc. (“Nordstrom” or “Defendant”).

       2.      Plaintiff generally alleges that Nordstrom violates Missouri law by making false

and misleading price comparisons in connection with the advertisement and sale of its

merchandise at company-owned Nordstrom Rack stores and website.

       3.      The false and misleading price comparisons appear in a variety of places,

including on price tags affixed to items, on signs posted in Nordstrom Rack retail stores, in print

advertisements, in mailing circulars, and on the Nordstrom Rack website—

www.nordstromrack.com. Through these mediums, Nordstrom represents that consumers can

buy products at a “savings,” at a percentage off (e.g., “[x]% off”) and/or at a substantial discount
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 2 of 29 PageID #: 2



from a higher comparison price (usually referred to as a “Compare at” or “comparable value”

price). In reality, the advertised comparison price, percentage off and “savings” are illusory,

fictitious and in violation of Missouri law because:

               The advertised higher, comparison prices are not actual or bona fide recent

                former prices of the same merchandise sold by Nordstrom;

               Nordstrom does not adequately disclose that the price used as a basis for the

                comparison price was not Nordstrom’s own former price;

               The comparison prices are not actual or representative prices at which the same

                products have been sold or offered for sale in the local area during the 90 days

                immediately preceding the date on which Nordstrom advertises the price

                comparison; and

               To the extent the higher comparison prices are meant to convey a competitor’s

                price, the merchandise sold by Nordstrom Rack is not of the same composition,

                grade or quality, style or design, model, name or brand, kind or variety as the

                merchandise recently sold by any local competitor at the higher comparison

                prices.

       4.       As a result of this practice, Plaintiff and the Class have not received the benefit of

the bargain that Nordstrom promises them because the products that they purchased from the

Nordstrom Rack stores and/or website do not have the higher market value and worth that

Nordstrom represents they have through its false and misleading price comparisons.

       5.       The Federal Trade Commission (“FTC”) describes false price-comparison

schemes, similar in all material respects to the scheme employed by Nordstrom, as deceptive:

                One of the most commonly used forms of bargain advertising is to offer a
                reduction from the advertiser's own former price for an article. If the former price

                                                  2
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 3 of 29 PageID #: 3



               is the actual, bona fide price at which the article was offered to the public on a
               regular basis for a reasonably substantial period of time, it provides a legitimate
               basis for the advertising of a price comparison. Where the former price is
               genuine, the bargain being advertised is a true one. If, on the other hand, the
               former price being advertised is not bona fide but fictitious—for example, where
               an artificial, inflated price was established for the purpose of enabling the
               subsequent offer of a large reduction—the “bargain” being advertised is a false
               one; the purchaser is not receiving the unusual value he expects.

16 C.F.R. § 233.1(a).

       6.      The FTC further explains that:

               Another commonly used form of bargain advertising is to offer goods at prices
               lower than those being charged by others for the same merchandise in the
               advertiser’s trade area. This may be done either on a temporary or a permanent
               basis, but in either case the advertised higher price must be based upon fact, and
               not be fictitious or misleading. Whenever an advertiser represents that he is
               selling below the prices being charged in his area for a particular article, he
               should be reasonably certain that the higher price he advertises does not
               appreciably exceed the price at which substantial sales of the article are being
               made in the area—that is, a sufficient number of sales so that a consumer would
               consider a reduction from the price to represent a genuine bargain or saving.

16 C.F.R. § 233.2(a).

       7.      Missouri law explicitly forbids the false and misleading price comparisons that

Nordstrom engages in. It prohibits a seller, such as Nordstrom, from implying any price discount

unless “the reduction is, in fact, from a bona fide regular price in effect immediately prior to the

advertisement.” 15 CSR 60-7.050(1)(A). It also prohibits a seller from advertising a price

comparison when the product being advertised materially differs in composition, grade or

quality, style or design, model, name or brand, kind or variety from a comparative product. 15

CSR 60-7.060(1). It also prohibits Nordstrom from advertising a price comparison unless the

comparative price is actual, bona fide and not illusory or fictitious; and is:

              A price at which reasonably substantial sales of the product were made to the

               public by the seller in the regular course of business, and on a regular basis during



                                                  3
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 4 of 29 PageID #: 4



               a reasonably substantial period of time in the immediate, recent period preceding

               the advertisement; or

              A price at which the product was openly and actively offered for sale to the public

               by the seller in the regular course of the seller’s business, and on a regular basis

               during a reasonably substantial period of time in the immediate, recent period

               preceding the advertisement.

15 CSR 60-7.060(2).

       8.      And, to the extent that Nordstrom contends its advertised price comparisons,

savings, and percentages off relate to the prices of a competitor, Nordstrom violates Missouri law

by failing to disclose the basis of the price comparison and that the higher price used as a basis

for the comparison was not its own former price. Nordstrom also violates Missouri law because

its higher comparison prices are not representative of a price at which the competitor sold or

offered for sale the same product within the 90-day period immediately preceding the

advertisement. 15 CSR 60-7.060(4) and (8).

       9.      Nordstrom also violates Missouri law by failing to disclose intermediate price

reductions. 15 CSR 60-7.060(2)(C).

       10.     These laws exist because legislatures know that false price comparisons are an

effective way to sell products that consumers would not otherwise buy, or to sell more products

than consumers would normally purchase, absent the false price comparison. Indeed, numerous

studies show that consumers are much more likely to purchase an item if they are told that it is

being offered at a price less than the price at which the seller or its competitors have previously

sold the product. In other words, consumers are more likely to purchase an item if they are told

that an item is worth more than what they are currently being asked to pay for it. See, e.g.,



                                                 4
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 5 of 29 PageID #: 5



Dhruv Grewal & Larry D. Compeau, Comparative Price Advertising: Informative or Deceptive?,

11 J. of Pub. Pol’y & Mktg. 52, 55 (Spring 1992) (“[b]y creating an impression of savings, the

presence of a higher reference price enhances [consumers’] perceived value and willingness to

buy [a] product.”); see also Compeau & Grewal, in Comparative Price Advertising: Believe It Or

Not, J. of Consumer Affairs, Vol. 36, No. 2, at 287 (Winter 2002) (noting that “decades of

research support the conclusion that advertised reference prices do indeed enhance consumers’

perceptions of the value of the deal,” and concluding that “[c]onsumers are influenced by

comparison prices even when the stated reference prices are implausibly high.”); Joan Lindsey-

Mullikin & Ross D. Petty, Marketing Tactics Discouraging Price Search: Deception and

Competition, 64 J. of Bus. Research 67 (January 2011) (concluding that “[r]eference price ads

strongly influence consumer perceptions of value”); Praveen K. Kopalle & Joan Lindsey-

Mullikin, The Impact of External Reference Price On Consumer Price Expectations, 79 J. of

Retailing 225 (2003) (concluding that “research has shown that retailer-supplied reference prices

clearly enhance buyers’ perceptions of value” and “have a significant impact on consumer

purchasing decisions.”); Dr. Jerry B. Gotlieb & Dr. Cyndy Thomas Fitzgerald, An Investigation

Into the Effects of Advertised Reference Prices On the Price Consumers Are Willing To Pay For

the Product, 6 J. of App’d Bus. Res. 1 (1990) (concluding that “consumers are likely to be misled

into a willingness to pay a higher price for a product simply because the product has a higher

reference price.”)

       11.     As alleged herein, Nordstrom has routinely and systematically violated Missouri’s

prohibition against false, misleading and deceptive price comparisons, and Plaintiff and the Class

(as defined below) were exposed to and victims of Defendant’s false and deceptive price

comparisons when they purchased products at Nordstrom Rack retail stores and on the



                                                5
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 6 of 29 PageID #: 6



Nordstrom Rack website. Plaintiff and the Class did not receive the benefit of the bargain that

Nordstrom advertised they would receive through its use of fictitious and misleading price

comparisons. Instead, Plaintiff and the Class received items of lesser value than what Nordstrom

promised them, while Nordstrom was unjustly enriched by selling more products, and at higher

prices, than it otherwise would be able to sell absent the false price-comparison advertising

scheme.

                                            PARTIES

       12.     Plaintiff is and was at all relevant times herein a natural person and a resident of

St. Louis, Missouri. On numerous occasions during the proposed Class Period (defined below),

Plaintiff bought products for personal, family or household purposes at an advertised discount

from an advertised comparison price at one or more Nordstrom Rack retail stores located in

Missouri.

       13.     Defendant Nordstrom is and, at all relevant times herein was, a corporation

organized and existing under the laws of the State of Washington, with its principal place of

business at 1617 Sixth Avenue, Seattle, Washington 98101. Either on its own, or through its

operating subsidiaries, Nordstrom owns, operates and controls Nordstrom Rack retail stores in

Missouri and throughout the United States, and it owns, operates and controls the Nordstrom

Rack website from which consumers in Missouri can purchase merchandise from Nordstrom.

Plaintiff is informed and believes and thereon alleges that Nordstrom is licensed to do business,

and does business, in Missouri.

       14.     Plaintiff is unaware of the true names and capacities of the defendants sued

herein as DOES 1 through 20 and therefore sues these defendants by such fictitious names.

Plaintiff alleges on information and belief that at all relevant times each of the DOE defendants



                                                 6
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 7 of 29 PageID #: 7



was responsible, in some manner, for the acts, omissions, and occurrences herein alleged and

Plaintiff’s damages were proximately caused thereby. Plaintiff will amend this Complaint to

allege the true names and capacities of the DOE defendants after they have been ascertained.

       15.     At all relevant times herein mentioned, Defendant was an agent or joint venturer

in doing the acts alleged herein, and was acting within the course and scope of such relationship.

Each Defendant had actual and/or constructive knowledge of the acts of each other Defendant,

and ratified, approved, joined in, acquiesced and/or authorized the wrongful acts of each co-

Defendant, and/or retained the benefits of said wrongful acts.

       16.     Defendant aided and abetted, encouraged and rendered substantial assistance in

committing the unlawful and deceptive acts alleged herein. In taking action, as particularized

herein, to aid and abet and substantially assist the commissions of these wrongful acts and other

wrongdoings complained of, Defendant acted with an awareness of the wrongdoing and realized

that the conduct would substantially assist the accomplishment of the wrongful conduct,

wrongful goals, and wrongdoing.

       17.     Plaintiff is informed and believes and thereupon alleges that at all relevant times

herein, each Defendant was the agent, representative, partner, parent company, subsidiary or

affiliate of the other Defendants and was acting, or acted for, within the authority of such agency,

representation, partnership, or affiliation while doing or omitting to do the acts alleged herein

and with the permission, approval, consent, and/or ratification of all other Defendants.

       18.     There exists, and at all times herein mentioned existed, a unity of interest and

ownership between all of the Defendants, such that all individuality and separation ceased and

defendants became the alter egos of the other Defendants and their principals. Whenever in this

complaint a reference is made to any act or omission of a particular defendant, such allegation



                                                 7
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 8 of 29 PageID #: 8



shall be deemed to mean that said defendant, and its officers, directors, agents, representatives,

and employees did authorize such act while actively engaged in the management, direction or

control of that Defendant, and while acting within the course and scope of their employment or

agency.

                                 JURISDICTION AND VENUE

       19.     Plaintiff and/or other putative Class Members have different citizenship from

Defendant.

       20.     The aggregate amount of damages incurred by Plaintiff and the Class (as defined

below) exceeds $5,000,0000.00.

       21.     Accordingly, this Court has subject matter jurisdiction under 28 U.S.C. Section

1332, subdivision (d).

       22.     As set forth herein, Defendant has sufficient contact and presence within the State

of Missouri to confer this Court with personal jurisdiction over Defendant. Defendant owns,

operates, licenses and/or otherwise controls numerous retail stores in the State of Missouri.

Defendant also operates a website, nordstromrack.com, from which Missouri residents can and

do buy merchandise, including products advertised with a false and misleading comparison price.

       23.     Venue is proper in this Court under 28 U.S.C. Section 1391 because Defendant

transacts business in this judicial district in the County of St. Louis, State of Missouri, and the

claims of Plaintiff and other putative Class Members arose in this judicial district. Plaintiff

resides in this judicial district, viewed Defendant’s false and misleading advertisements in this

judicial district, and purchased items at Defendant’s stores located in this judicial district.




                                                   8
  Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 9 of 29 PageID #: 9



                                 GENERAL ALLEGATIONS

       24.     On its website, Nordstrom claims:

       Nordstrack Rack is the off-price retail division of Nordstrom Inc., which was founded in
       1901 in Seattle, Washington by John W. Nordstrom. Since then, Nordstrom has
       expanded from a small Seattle shoe shop to a leading fashion specialty retailer with over
       100 stores and an e-commerce business that continues to grow and evolve. Nordstrom
       Rack has been serving customers for over 40 years, offering many of the same Nordstrom
       brands we know our customers love at great prices. And now that we are online, we hope
       we can serve you even better—giving you more ways to shop, wherever you may be.

https://www.nordstromrack.com/about (last accessed June 17, 2019).

       25.     The website also states:

       Why Shop the Rack?

       Because we have the most current trends and the brands you love for 30-70% off
       original prices—each and every day. And because we're obsessed with finding
       new ways to help you shop the way you want to shop. It's all about serving
       customers on their terms: in store, online or through mobile and exciting flash
       sales powered by HauteLook. Whether you prefer the convenience of online
       shopping or crave the thrill of treasure hunting at one of our many stores, we've
       got you covered.

https://www.nordstromrack.com/about (last accessed June 17, 2019).

       26.     Nordstrom arranges to have price tags affixed to all (or the vast majority) of the

products offered for sale in the Nordstrom Rack retail stores. The price tags are designed and

intended to convey that consumers can purchase products at a substantial discount from their fair

market value. Specifically, the tags show a higher comparison price next to words such as

“comparable value” or “compare at,” which is juxtaposed immediately next to a lower price at

which a consumer can purchase the product from the Nordstrom Rack retail store. The price tags

also often use words such as “[x]% off” or “[x]% savings” to emphasize the purported bargain

and discount that a consumer will receive if they purchase the item at the Nordstrom Rack store.

Similarly, on the Nordstrom Rack website, Nordstrom displays a higher comparison price that is



                                                 9
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 10 of 29 PageID #: 10



crossed through with a solid line (a “slash-through” price) juxtaposed immediately next to a

lower price that consumers will pay to purchase the item from the nordstromrack.com website.

The website also advertises the words “[x]% off” immediately next to the lower price in order to

emphasize the perception that consumers can purchase products at a substantial discount from

their fair market value. Notably, however, Nordstrom does not disclose immediately next to the

price comparison (either in its Nordstrom Rack stores or on the Nordstrom Rack website) the

basis of the price comparison. In other words, Nordstrom does not state whether the higher price

comparison is intended to represent: (a) a current or former price at full-priced Nordstrom stores;

(b) a former price at Nordstrom Rack retail stores; or (c) a competitor’s price.

       27.     In reality, the price comparisons and purported discounts are false, misleading,

and in violation of Missouri law because the advertised higher comparison prices are fabricated

and do not reflect a former price at which Nordstrom has recently and in good faith sold the

products in substantial quantities at either its full priced or Nordstrom Rack stores; nor do they

reflect prices at which Nordstrom has recently and in good faith offered to sell them for a

substantial period of time at either its full priced or Nordstrom Rack stores. Nor do they

represent the prices at which competitors in the same area have recently offered or sold

substantial quantities of the same or similar products. Accordingly, the products sold at

Nordstrom Rack retail stores and on the nordstromrack.com website do not have the higher

market value that Nordstrom represents they have through its baseless and fictitious price

comparisons.

       28.     Nordstrom also offers various promotions, such as store-wide sales, coupons, and

other discounts, such that the average actual selling price (and therefore market value) of each

item sold at the Nordstrom Rack retail stores and website is often less than the purported



                                                 10
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 11 of 29 PageID #: 11



discount or “sale” price. In other words, a consumer who purchases a product at the advertised

discount price is likely paying more than the amount most people pay for that item and,

therefore, more than the actual fair market value of the item.

       29.     Since the higher advertised comparison prices materially overstate the actual

market value and worth of Defendant’s products, consumers like Plaintiff and the Class who buy

these products do not receive the benefit of the bargain Defendant promises them, and they suffer

damages because they do not receive items that have the value or worth that Defendant

represents they have. Instead, Plaintiff and the Class receive products that, based on actual,

historical selling prices of the same items, have a market value that was, at the time of purchase,

either at or below the prices they paid to purchase those items.

       30.     Through its use of fictitious and unsubstantiated higher comparison prices, and

through its use of words such as “[x]% off and “[x]% savings,” Nordstrom intentionally and/or

negligently misrepresented and/or failed to disclose material information concerning the actual

value or worth of the products it sold to Plaintiff and the Class. In publishing, displaying, and

otherwise communicating and disseminating the higher comparison prices and promises of

savings, and in concealing the true information, Defendant intended to induce Plaintiff and the

Class to purchase its products in quantities and/or at prices at which they would not otherwise

have agreed.

       31.     Defendant knew or should have known that its price-comparison advertisements

conveyed false information to consumers, including Plaintiff, about the value and worth of the

merchandise it sells. Academic literature shows that false price comparisons and discounts

influence consumer behavior; that higher comparison prices influence consumer perception of

value and purchasing decisions; and that if a higher comparison price is fictitious or inflated, it is



                                                 11
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 12 of 29 PageID #: 12



likely to deceive consumers by creating illusions of savings that the consumer thinks they need

to take advantage of by purchasing the product now rather than risk losing the purported savings

or continuing to look for a better deal elsewhere.

       32.     Defendant further knew or should have known that, as discount size increases,

consumers’ perceptions of value and their willingness to buy the product increases, while their

intention to search for a lower price decreases. Accordingly, information concerning a product’s

former price and/or comparable value is a material term which influenced Plaintiff, acting as a

reasonably prudent consumer, in making decisions as to whether to purchase items advertised

and sold by Defendant.

      PLAINTIFF WAS A VICTIM OF DEFENDANT’S UNLAWFUL PRACTICES

       33.     After being exposed to Defendant’s deceptive price-comparison advertising

scheme, Plaintiff purchased numerous products from one or more Nordstrom Rack retail stores

for personal, family or household purposes during the Class Period.

       34.     In making said purchases, Plaintiff was influenced by the higher advertised value

of the products that she purchased, and she bought items she would not otherwise have

purchased absent Defendant’s price-comparison advertising scheme. Alternatively, if Defendant

had offered a truthful discount from each item’s actual fair market value, Plaintiff would have

paid less than she did pay to purchase those items. In any event, Plaintiff did not receive the

actual value that Defendant represented she would receive through its false and misleading price-

comparison advertising scheme.

       35.     For example, on or about May 24, 2019, Plaintiff shopped at the Nordstrom Rack

store located in Manchester, Missouri, where she purchased several products for personal, family

or household purposes. This transaction included a pair of “Big Boy: Milen: Black” shorts,



                                                12
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 13 of 29 PageID #: 13



(SKU or UPC # 190930200790), which Nordstrom advertised as having a “comparable value” of

$38.00 and a discounted sale price of $13.97. Plaintiff does not remember the exact details but

also believes the price tag referenced a specific percentage “savings” (e.g. “60% savings”) to

highlight that Plaintiff could purchase the item at a significant discount from its purported

“value.” In violation of Missouri law, the price tag did not state whether the higher “comparable

value” price was intended to convey a former Nordstrom price, or a price of a competitor; nor

did it disclose the basis for the purported “savings.” In deciding to purchase this item, Plaintiff

was influenced by Defendant’s representation that it had a higher “comparable value” of $38.00

and the fact that Nordstrom represented that she could buy the item for significantly less than its

actual value.

       36.      Plaintiff is now informed and believes and thereupon alleges that the advertised

$38.00 “comparable value,” and the advertised percentage “savings” were false, misleading, and

in violation of Missouri law, because the purported “comparable value” did not represent the

actual, bona fide price at which Nordstrom (or any competitor) had recently offered to sell the

product for a reasonable period of time, or at which Nordstrom (or any competitor) sold a

substantial number of such products, in the time period recently preceding her transaction.

Plaintiff is further informed and believes that Nordstrom may have failed to disclose

intermediate markdowns that took place prior to her purchase. Plaintiff is further informed and

believes that the prevailing retail price and, therefore, the actual fair market value of the item at

the time of her purchase was materially lower than the $38.00 “comparable value” advertised by

Nordstrom. As a result, Plaintiff suffered monetary damages because she did not receive a

product worth the higher $38.00 “comparable value,” as Nordstrom represented she would

receive, and she therefore did not receive the benefit of the bargain that Nordstrom promised.



                                                  13
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 14 of 29 PageID #: 14



       37.     On or about May 24, 2019, Plaintiff also purchased from the Nordstrom Rack

retail store in Manchester, Missouri, a pair of women’s shoes (SKU or UPC # 191902037970)

advertised with a “comparable value” of $64.95 and a discounted sale price of $51.97. Plaintiff

does not remember the exact details but also believes the price tag referenced a specific

percentage “savings” (e.g. “20% savings”) to highlight that Plaintiff could purchase the item at a

significant discount from its purported “value.” Contrary to Missouri law, the price tag did not

state whether the higher “comparable value” price was intended to convey a former Nordstrom

price, or a price of a competitor; nor did it disclose the basis for the purported “savings.” In

deciding to purchase this item, Plaintiff was influenced by Defendant’s representation that it had

a higher “comparable value” of $64.95 and the fact that Nordstrom represented that she could

buy the item for significantly less than its actual value.

       38.     Plaintiff is now informed and believes and thereupon alleges that the advertised

$64.95 “comparable Value” was false, misleading, and in violation of Missouri law, because it

did not represent the actual, bona fide price at which Nordstrom (or any competitor) had recently

offered to sell the product for a reasonable period of time, or at which Nordstrom (or any

competitor) sold a substantial number of such products, in the time period recently preceding her

transaction. Plaintiff is further informed and believes that the prevailing retail price and,

therefore, the actual market value and worth of this item at the time of her purchase was

materially lower than the advertised $64.95 “comparable value” and may have even been less

than the so-called “sale” price. As a result, Plaintiff suffered monetary damages because she did

not receive a product worth $64.95, as Nordstrom represented she would receive, and therefore

did not receive the benefit of the bargain that Nordstrom promised.




                                                  14
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 15 of 29 PageID #: 15



       39.       In connection with the above transactions, Plaintiff received a printed receipt from

Nordstrom that reiterates the “comparable value” price comparisons outlined above and states

“What a Deal! $37.01 less than comparable value.” A true and correct copy of the receipt

Plaintiff received from Nordstrom is attached hereto as Exhibit 1. For the same reasons detailed

above, Plaintiff contends that Nordstrom’s representations on the receipt are also false,

misleading and in violation of Missouri law.

       40.       The transactions described above are but a small sampling of the numerous

products that Plaintiff purchased from Defendant at its Nordstrom Rack stores during the Class

Period based on similar false and misleading representations concerning those products’

purported “comparable value” and related “savings.” Plaintiff was similarly injured as a result of

Nordstrom’s false and deceptive price comparisons with respect to each such purchase and, by

detailing the above transactions, Plaintiff does not in any way intend to limit the scope of her

claims or request for relief to the detailed transactions. Rather, Plaintiff expressly seeks damages

for all of her similar transactions with Nordstrom and, if necessary, Plaintiff will amend or seek

leave to amend this Complaint to detail such additional transactions after further discovery and

investigation.

       41.       Plaintiff would like to shop at Nordstrom Rack again in the immediate future, but

she currently cannot trust that Defendant will advertise truthful price comparisons in compliance

with Missouri law. If Defendant agrees to voluntarily change its practices, or if it is ordered to

do so by a court of competent jurisdiction, such that Plaintiff can reasonably trust that

Defendant’s prices and/or price comparison advertisements will comply with Missouri law,

Plaintiff will return to shop at Nordstrom Rack.




                                                   15
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 16 of 29 PageID #: 16



       42.     Defendant’s deceptive practices are wide-spread over the course of many years.

Plaintiff therefore believes that hundreds or thousands of similar and materially indistinguishable

acts of misleading, untrue, false and deceptive price-comparison advertising were committed by

Defendant with respect to Class Members’ purchases at Nordstrom Rack stores and on the

nordstromrack.com website throughout Missouri during the Class Period.

       43.     Plaintiff asserts that Defendant continues to employ unlawful advertising

practices as alleged herein. Plaintiff, on behalf of herself and the putative Class, seeks all actual

damages, punitive damages, injunctive relief, costs, attorneys’ fees, and any other relief the

Court deems proper.

                                      CLASS DEFINITION

       44.     The Class is defined as follows:

       “All persons who, while in the state of Missouri, and any time between the date

       that is five years immediately preceding the filing of this lawsuit and the date of

       any judgment in this case (the “Class Period”), purchased from a Nordstrom Rack

       retail store or on the www.nordstromrack.com website for personal, family or

       household purposes, one or more items advertised with a “Compare at,”

       “comparable value,” and/or “% savings,” and/or “% off” price and who have not

       received a refund or credit for their purchase(s).”

       Excluded from the Class are all current and past officers, directors and employees of

Nordstrom.

       45.     Plaintiff reserves the right to amend this class definition, including the addition of

any subclasses and/or modification of the Class Period, at any time based upon further

investigation, information and/or discovery.



                                                  16
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 17 of 29 PageID #: 17



                                    CLASS ALLEGATIONS

       46.     Plaintiff seeks certification of the Class pursuant to Federal Rules 23(a) and

23(b)(3) and may also, or in the alternative, seek certification of subclasses and/or particular

issues pursuant to Federal Rules 23(c)(4) and (5).

       47.     The Class is so numerous that joinder of all members is impracticable. While the

exact number of Class Members is unknown to Plaintiff at this time, the individual identities of

the individual Class Members are ascertainable through Defendant’s records and/or by public

notice and self-identification.

       48.     There is a well-defined community of interest in the questions of fact and law

involved affecting the Class. The questions of law and fact common to Class Members

predominate over questions affecting only individual Class Members, and include, but are not

limited to, the following:

               a.      Whether Nordstrom made false or misleading statements in connection

       with its price-comparison advertising;

               b.      Whether Nordstrom’s price-comparison advertising was false, deceptive,

       misleading or unlawful under Missouri law;

               c.      Whether Nordstrom’s price-comparison advertising is likely to deceive a

       reasonable consumer;

               d.      Whether Nordstrom’s statements regarding its price comparisons were

       material to Plaintiff’s and consumers’ purchasing decisions;

               e.      Whether the “Compare at” and/or “comparable value” prices advertised by

       Nordstrom were actual and bona fide, or fictitious prices under Missouri law;




                                                 17
Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 18 of 29 PageID #: 18



              f.    Whether Nordstrom had a bona fide intent of offering or selling a

     reasonable quantity of products offered at Nordstrom Rack stores and on the

     nordstromrack.com website at the higher advertised comparison prices;

              g.    Whether a reasonable consumer would understand Defendant’s

     comparison prices to represent former prices of Nordstrom, or prices that a competitor

     charged for the same (or materially similar) product;

              h.    Whether Nordstrom had an affirmative duty under Missouri law to

     disclose the basis for its comparison prices;

              i.    Whether the comparison prices advertised by Nordstrom overstate the fair

     market value of the items so advertised;

              j.    Whether Nordstrom’s representations of “% savings,” and/or “% off” were

     false, misleading or deceptive;

              k.    Whether Plaintiff and putative Class Members have suffered damages as a

     result of Defendant’s conduct;

              l.    Whether Plaintiff and the Class received the benefit of the bargain that

     Defendant advertised they would receive;

              m.    Whether the Class is entitled to injunctive relief;

              n.    Whether Class Members are entitled to pre-judgment and post-judgment

     interest;

              o.    Whether the Class is entitled to punitive damages; and

              p.    Whether the Class is entitled to an award of reasonable attorneys’ fees and

     costs.




                                                18
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 19 of 29 PageID #: 19



       49.     Plaintiff’s claims are typical of the claims of the Class, which all arise from the

same operative set of facts involving Defendant’s false price-comparison advertising scheme,

and Plaintiffs are entitled to damages of the same character.

       50.     Plaintiff will fairly and adequately protect the interests of the Class and has no

known conflicts of interest. Plaintiff has retained counsel experienced in handling consumer

class actions of the type alleged herein.

       51.     Prosecution of separate actions by individual Class Members would create a risk

of inconsistent or varying adjudications with respect to individual Class Members and would

lead to repetitious trials of the numerous common questions of fact and law in the State of

Missouri; and could lead to the establishment of incompatible standards of conduct for

Defendant. Such individual adjudications would be, as a practical matter, dispositive of the

interests of, or would substantially impair or impede the interests of, other Class Members.

Plaintiff is not aware of any difficulty that would be encountered in the management of this

litigation that would preclude its maintenance as a class action.

       52.     Defendant has acted or refused to act on grounds that generally apply to the Class

and final injunctive relief is appropriate as to the Class as a whole. Specifically, Defendant

failed to disclose the basis of its price comparisons and advertised misleading and untrue

“Compare at,” “comparable value,” “% off,” and “% savings” prices in violation of Missouri

law, and injunctive relief is necessary to avoid ongoing violations in the future.

       53.     The common questions of law and fact predominate over any questions affecting

only individual Class Members. Furthermore, a class action is a superior method for fair and

efficient adjudication of this controversy. Class-wide damages are essential to induce Defendant

to comply with applicable law. The interest of Class Members in individually controlling the



                                                 19
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 20 of 29 PageID #: 20



prosecution of separate claims against Defendant is small relative to the cost of maintaining an

action.

          54.   Proper and sufficient notice of this action may be provided to Class Members

through methods best designed to provide adequate notice, including potentially a combination

of electronic mail and/or postal mail, internet website, and/or publication.

          55.   Furthermore, the Class Members’ individual damages are insufficient to justify

the cost of litigation, so that in the absence of class treatment, Defendant’s violations of law

inflicting substantial damages in the aggregate would go unremedied without certification of the

Class. Absent certification of this action as a class action, Plaintiff and the Class will continue to

be damaged, thereby allowing Defendant to retain the proceeds of its ill-gotten gain.

          56.   Plaintiff alleges that, as a direct result of bringing the allegations herein to

Defendant’s attention, Plaintiff has or will make substantial and important changes to

Defendant’s advertising practices. Thus, Plaintiff has or will enforce an important public right

affecting the public interest, conferring a significant benefit, whether pecuniary or nonpecuniary,

on the general public or a large class of persons. Plaintiff further alleges that private

enforcement of the laws in question is both necessary and financially burdensome for Plaintiff.

                                              COUNT I

          Unlawful Practices in Violation of the Missouri Merchandising Practices Act

          57.   Plaintiff incorporates and realleges each and every preceding paragraph as though

fully set forth herein.

          58.   As detailed above, Nordstrom’s price comparison advertising scheme violates the

Missouri Merchandising Practices Act (“MMPA”) which provides, in part, that “[t]he act, use or

employment by any person of any deception, fraud, false pretense, false promise,



                                                   20
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 21 of 29 PageID #: 21



misrepresentation, unfair practice or the concealment, suppression, or omission of any material

fact in connection with the sale or advertisement of any merchandise in trade or commerce . . . in

or from the state of Missouri, is declared to be an unlawful practice.” V.A.M.S. § 407.020(1).

       59.     Nordstrom violates the MMPA because its price-comparison advertising scheme

violates federal regulations promulgated by the FTC, including 16 C.F.R. §§ 233.1(a) and/or

233.2(a), which describe acts and practices materially indistinguishable from those of

Nordstrom’s as deceptive.

       60.     Nordstrom also violates the MMPA because its price-comparison advertising

scheme violates numerous rules promulgated by the Missouri Attorney General, which such acts

and practices are deemed to violate the MMPA, including the following:

               a.     A seller, such as Nordstrom, may not “use terminology implying a

       reduction from a price in effect immediately prior to the advertisement (examples: sale,

       sale prices, now only $__) unless . . . [t]he reduction is, in fact, from a bona fide regular

       price in effect immediately prior to the advertisement.” 15 CSR 60-7.050.

               b.     A seller, such as Nordstrom, may not make any price comparison in which

       the product being advertised materially differs in composition, grade or quality, style or

       design, model, name or brand, kind or variety, or service and performance characteristics

       from the comparative product, unless the seller clearly discloses the material difference in

       the advertisement with the price comparison. 15 CSR 60-7.060(1).

               c.     A seller, such as Nordstrom, shall not make a price comparison to a

       former price unless the comparative former price is actual, bona fide and not illusory or

       fictitious, and is—




                                                 21
Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 22 of 29 PageID #: 22



                    A price at which reasonably substantial sales of the product were made

                     to the public by the seller in the regular course of the seller’s business,

                     and on a regular basis during a reasonably substantial period of time in

                     the immediate, recent period preceding the advertisement. There shall

                     be a rebuttable presumption that the seller has not complied with these

                     terms unless the seller can show that the percentage of unit sales of the

                     product at the comparative price, or at prices higher than the

                     comparative price, is ten percent (10%) or more of the total unit sales

                     of the product during a period of time, not less than thirty (30) days

                     nor more than twelve (12) months, which includes the advertisement;

                     or

                    A price at which the product was openly and actively offered for sale

                     to the public by the seller in the regular course of the seller’s business,

                     and on a regular basis during a reasonably substantial period of time in

                     the immediate, recent period preceding the advertisement. There shall

                     be a rebuttable presumption that the seller has not complied with these

                     terms unless the seller can show that the product was offered for sale

                     at the comparative price, or at prices higher than the comparative

                     price, forty percent (40%) or more of the time during a period of time,

                     not less than thirty (30) days nor more than twelve (12) months, which

                     includes the advertisement;

                    A price at which reasonably substantial sales of the product were made

                     to the public by the seller in the regular course of the seller’s business,


                                           22
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 23 of 29 PageID #: 23



                         and on a regular basis during a reasonably substantial period of time in

                         any period preceding the advertisement, and the advertisement clearly

                         discloses, with the price comparison, the date, time or seasonal period

                         of that offer. There shall be a rebuttable presumption that the seller

                         has not complied with these terms unless the seller can show that the

                         percentage of unit sales of the product at the comparative price, or at

                         prices higher than the comparative price, is ten percent (10%) or more

                         of the total unit sales of the product during the disclosed date, time or

                         seasonal period; or

                        A price at which the product was openly and actively offered for sale

                         to the public by the seller in the regular course of the seller’s business,

                         and on a regular basis during a reasonably substantial period of time in

                         any period preceding the advertisement, and the advertisement clearly

                         discloses with the price comparison, the date, time or seasonal period

                         of that offer. There shall be a rebuttable presumption that the seller

                         has not complied with these terms unless the seller can show that the

                         product was offered for sale at the comparative price, or at prices

                         higher than the comparative price, forty percent (40%) or more of the

                         time during a period of time, not less than thirty (30) days nor more

                         than twelve (12) months, which includes or is included within the

                         disclosed date, time or seasonal period.

15 CSR 60-7.060(2)(B).




                                               23
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 24 of 29 PageID #: 24



               d.      A seller shall not make any price comparison based on a competitor’s

       price unless—

                           The competitor’s price is either a price at which the competitor sold

                            or offered products for sale at any time within the ninety (90)-day

                            period immediately preceding the date on which the price

                            comparison is stated in the advertisement;

                           The competitor’s price is a price that is representative of prices at

                            which the products are sold or offered for sale in the trade area in

                            which the price comparison is made and is not an isolated price; and

                           Disclosure is made with the price comparison that the price used as a

                            basis for the comparison was not the seller’s own price.

15 CSR 60-7.060(4).

               e.      A seller shall not advertise a product as reduced in price without

       specifically disclosing the basis of the comparison unless the price comparison is a

       comparison to a seller’s former price in compliance with 15 CSR 60-7.060(2).

       61.     Nordstrom violates the MMPA because it does not disclose the basis for its

comparison prices and/or “% off” price-comparison advertisements and because it cannot show

that it complies with any of the requirements mandated under 15 CSR 60-7.060(2)(B) as required

for a comparison to its own former price. To the extent that Nordstrom contends its advertised

“comparable value” prices relate to a competitor’s price, the representations are misleading and

unlawful because Nordstrom does not disclose that the comparison prices are not its own former

prices, and the comparison prices are not the prices at which a local competitor sold or offered

for sale products of like composition, grade or quality, style or design, model, name or brand,


                                                24
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 25 of 29 PageID #: 25



kind or variety in the preceding 90-days, and they are not representative of prices at which like

products have been recently sold or offered for sale by competitors in Missouri.

       62.     Additionally, a seller, such as Nordstrom, shall not make any price comparison to

a former price that is not based on the price in effect immediately preceding the reduction unless

the seller clearly discloses that intermediate price reductions have been made. 15 CSR 60-

7.060(2)(C). As alleged herein, Nordstrom does not disclose intermediate price reductions in

violation of this rule and in further violation of the MMPA.

       63.     Finally, a seller shall not use any price comparison or savings claims in its

advertisement of products in Missouri unless it maintains adequate records which disclose the

factual basis for the price comparison or savings claims and from which the validity of any claim

can be established, and these records shall be maintained for at least twelve (12) months from the

date of the advertisement. Upon information and belief, Nordstrom does not maintain adequate

records that disclose the basis for its price comparisons and upon which the validity of its price

comparison claims can be established, thereby further violating the MMPA.

       64.     Any person who purchases or leases merchandise primarily for personal, family

or household purposes and thereby suffers an ascertainable loss of money or property, real or

personal, as a result of the use or employment by another person of a method, act or practice

declared unlawful by Section 407.020, may bring a private civil action to recover actual

damages. The Court may, in its discretion, award punitive damages and may award to the

prevailing party attorneys’ fees, based on the amount of time reasonably expended, and may

provide such equitable relief as it deems necessary or proper. V.A.M.S. § 407.025.

       65.     As alleged herein, Plaintiff and the Class purchased various products for personal,

family or household purposes from Defendant’s Nordstrom Rack retail stores and/or website. As



                                                25
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 26 of 29 PageID #: 26



detailed herein, Nordstrom unlawfully advertised that these products had a higher value than they

actually had, and were being offered at a significant “% off” from their higher actual value. In

reality the advertised higher comparison prices did not represent bona fide prices in effect

immediately prior to the advertised sales, and they were not bona fide prices that competitors

offered or sold the same or materially similar products in the recent past.

        66.     The acts and practices of Nordstrom, as alleged herein, caused actual damages to

Plaintiff and the Class, who did not receive the benefit of their bargain, because the actual market

value of the products they purchased was materially less than the higher comparison prices

advertised by Nordstrom. On behalf of herself and the Class, Plaintiff seeks from Nordstrom

benefit of the bargain damages, in addition to punitive damages, interest, attorneys’ fees and any

and all other relief to which they are entitled.

        67.     In addition, Plaintiff and the putative Class seek and are entitled to a permanent

injunction restraining Defendant from continuing to violate Missouri law through its price-

comparison advertising scheme.

                                             COUNT II

                                        Unjust Enrichment

        68.     Plaintiff incorporates and realleges each and every preceding paragraph as though

fully set forth herein.

        69.     As a result of Defendant’s false price comparison advertising scheme, Nordstrom

was unjustly enriched at the expense of Plaintiff and the Class who purchased from Defendant’s

Nordstrom Rack stores and website more products and/or paid higher prices than they would

have absent the scheme.




                                                   26
 Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 27 of 29 PageID #: 27



       70.     Nordstrom intentionally accepted, retained and appreciated the money that

Plaintiff and the Class spent purchasing products that were tainted and influenced by the false

price comparison advertising scheme.

       71.     Under the circumstances, it would be against equity and good conscience to

permit Nordstrom to retain the ill-gotten benefits that it received from Plaintiff and the Class in

light of the fact that the products that Plaintiff and the Class purchased from Nordstrom did not

have the higher value or worth that Nordstrom represented they had through its false

“comparable value” and “% off” advertisements.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the Class pray for judgment against Defendant as follows:

       1.      For an order that this action be certified as a class action on behalf of the proposed

               Class and Plaintiff be appointed as representative of the Class;

       2.      For an order and judgment preliminary and permanently enjoining Defendant

               from employing, utilizing or otherwise publishing false, untrue, and misleading

               price comparisons and discounts;

       3.      For an order compelling Defendant to institute policies and procedures which will

               educate Defendant’s employees as to Missouri price-comparison advertising laws

               and assure that such employees follow the law;

       4.      For such orders or judgments as the Court may consider necessary to prevent the

               use or employment of Defendant of any practices which violate Missouri law;

       5.      For actual damages, measured by the benefit of the bargain that Nordstrom

               represented, but which Plaintiff and the Class did not receive;




                                                 27
Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 28 of 29 PageID #: 28



     6.    For equitable relief, including disgorgement of ill-gotten gains and unjust

           enrichment obtained by Defendant;

     7.    For attorneys’ fees and costs;

     8.    For pre-judgment interest;

     9.    For post-judgment interest; and

     10.   For such other and further relief as the Court may deem proper.


                                              BLITZ, BARDGETT & DEUTSCH, L.C.

                                              By: /s/ Christopher O. Bauman
                                              Robert D. Blitz #24387
                                              Christopher O. Bauman #52480
                                              120 South Central Ave., Suite 1500
                                              St. Louis, Missouri 63105
                                              314-863-1500 (office)
                                              314-863-1877 (facsimile)
                                              rblitz@bbdlc.com
                                              cbauman@bbdlc.com

                                              Matthew Zevin
                                              Stanley Law Group
                                              10021 Willow Creek Road, Suite 200
                                              San Diego, California 92131
                                              619- 235-5306 (office)
                                              815-377-8419 (facsimile)
                                              mzevin@aol.com

                                              Scott A. Kitner
                                              Stanley Law Group
                                              6116 N. Central Expressway, Suite 1500
                                              Dallas, Texas 75206
                                              214-443-4301 (office)

                                              Attorneys for Plaintiff Erin King

                                              Daniel B. Sivils #40685
                                              121 Summer Brook Lane
                                              Branson, Missouri 65616-7007
                                              417-827-7202 (office)

                                              Attorney for Plaintiff Erin King

                                             28
Case: 4:19-cv-02032-SNLJ Doc. #: 1 Filed: 07/18/19 Page: 29 of 29 PageID #: 29




                                     29
